First Citizens Community Bank v Fleet (2020 NY Slip Op 07812)





First Citizens Community Bank v Fleet


2020 NY Slip Op 07812


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, WINSLOW, AND DEJOSEPH, JJ.


1186 CA 20-00755

[*1]FIRST CITIZENS COMMUNITY BANK, PLAINTIFF-RESPONDENT,
vDAVID L. FLEET AND TRACY L. FLEET, DEFENDANTS-APPELLANTS.


ROTHENBERG LAW, ROCHESTER (DAVID ROTHENBERG OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
PHILLIPS LYTLE LLP, BUFFALO (JEFFREY D. COREN OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered June 5, 2020. The order and judgment granted the motion of plaintiff for leave to reargue and, upon reargument, denied the cross motion of defendants for summary judgment and granted the motion of plaintiff for summary judgment. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: December 23, 2020
Mark W. Bennett
Clerk of the Court